Citation Nr: 1733460	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-26 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an increased rating for degenerative arthritis of right acromioclavicular joint, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for lumbar degenerative joint disease with intervertebral disc syndrome, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to August 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008, June 2010, and May 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in September 2016 for further development.  

The Veteran presented testimony at a Board hearing in April 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

These matters were previously before the Board in September 2016, at which time they were remanded for additional development.

The issue of entitlement to an increased rating for degenerative arthritis of right acromioclavicular joint, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's right ear hearing loss was caused by service.  

2.  The Veteran's lumbar degenerative joint disease with intervertebral disc syndrome is not manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the past 12 months.    

3.  Upon examination on February 26, 2010, the Veteran reported urinary voiding dysfunction relating to his lumar spine disability; he noted awakening to void 3 times per night.  In subsequent examinations, to include on February 8, 2011, he denied any bladder problems.
.

CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected lumbar degenerative joint disease with intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243 (2016).

3.  From February 26, 2010 to February 8, 2011, the criteria for a separate 20 percent award of service connection bladder disorder associated with the service-connected lumbar disability have been  met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243; Diagnostic Code 7319; 38 C.F.R. § 4.115b (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a December 2007, March 2009, and October 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in March 2009, February 2010, July 2014, and November 2016 which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations (or were otherwise knowledgeable of the history of the Veteran's disabilities); and they addressed all relevant rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claims were remanded for new examinations.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran underwent a VA examination in May 2010 (VBMS, 5/26/10, p. 42).  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran was a former multichannel equipment operator in the Marines.  The Veteran reported military noise exposure from rifle fire, cannon fire, and mortar fire.  At the time of the examination, he was employed as assistant principal and he denied significant non-military noise exposure.

Upon examination, right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 15, 25, 30, 25, and 25 decibels respectively.  Speech recognition scores were too unreliable to score.  The examiner assessed normal to mild hearing loss.  She opined that hearing loss was as likely as not related to service.  She also found that tinnitus was at least as likely as not related to service.  She noted that the Veteran's enlistment and separation physicals containing audiometric data were available for review in Veteran's service medical records.  Review of documents revealed that a shift in hearing sensitivity had occurred, particularly in Veteran's left ear, prior to separation from service.  On the basis of this opinion, service connection for tinnitus and left ear hearing loss was granted.  Service connection for right ear hearing loss could not be granted because the hearing loss in that ear was not severe enough to amount to a disability pursuant to 38 C.F.R. § 3.385.

The claim was remanded in September 2016 to determine whether the Veteran's right ear hearing loss had increased to the point to which it would amount to a disability pursuant to 38 C.F.R. § 3.385.  The Veteran underwent a VA examination in November 2016.  Upon examination, right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 30, 40, 45, 40, and 45 decibels respectively.  The speech recognition score was 100 percent.  The Board notes that these findings constitute a hearing loss disability pursuant to 38 C.F.R. § 3.385.  The Board acknowledges that the September 2016 VA examiner opined that the Veteran's hearing loss was less likely than not due to service.  However, the May 2010 VA examiner already provided an opinion that weighed in favor of the Veteran's claim.  Moreover, service connection has already been granted for hearing loss in the left ear and for tinnitus.  

The Board finds that that the evidence is at least in equipoise as to whether the Veteran's right ear hearing loss is related to service.    

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The current General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Additionally, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Board underwent a VA examination in March 2009.  He reported stiffness and numbness in his back.  He also reported constant, severe pain (10/10) that radiates to his legs.  (The Board notes that service connection has been granted for radiculopathy to the lower extremities).  Examination revealed evidence of radiating pain on movement.  Muscle spasm was present.  There was tenderness noted on exam.  There was positive straight leg raising test on the right.  There was positive straight leg raising test on the left.  There was no ankylosis of the lumbar spine.  The Veteran achieved 30 degrees of flexion; 20 degrees of extension; 20 degrees of right and left lateral flexion; and 20 degrees or right and left rotation.  Pain was observed at limits of the Veteran's motion.  X-rays shows degenerative arthritis and joint narrowing.

The Veteran underwent another VA examination in February 2010.  He reported that his ability to walk is limited due to his spine condition.  He stated that he could walk 50 yards.  He indicated it takes 10 minutes to accomplish this.  He reported that he has experienced falls due to the spine condition.  He reported: stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He indicated having bowel problems in relation to the spine condition.  In relation to the spine condition, he reports fecal leakage that occurs 1/3 to 2/3 of the day, and is described as extensive.  He also reported having bladder problems (but not incontinence) in relation to the spine condition.  He reported urinary urgency.
He also reported severe pain.  He stated that he can function with medication.  However, during flare-ups, he experienced functional impairment which was described as light headed, weakness, incoordination, and limitation of motion of the joint.  He stated that he was hospitalized for back pain in Mexico in November 2009.  Over the past 12 months, he reported an incapacitating episode in which he was prescribed 7 days bedrest by Dr. H.G. in September 2009.  The Veteran reported that he cannot lift objects; cannot go up and down stairs due to pain; cannot walk or sit for long periods of time because of pain.  

Upon examination, the Veteran walked steadily.  He required a back brace for ambulation.  He did not require crutches, a cane, corrective shoes, a wheelchair, prosthesis, or a walker.  The examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted.  Spinal contour was preserved, though there was tenderness.  There was no guarding of movement.  The examination did not reveal any weakness.  Muscle tone was normal.  Musculature was normal.  There was negative straight leg raising on the right and left.  Lasegue's sign was negative.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  The Veteran achieved 65 degrees of flexion; 20 degrees of extension; 20 degrees of right lateral flexion; 25 degrees of left lateral flexion; and 20 degrees or right and left rotation.  Pain was observed at limits of the Veteran's motion.  

A September 2010 VA examination of the Veteran shoulder reflects that he missed two weeks of work in the past 12 months due to headaches/back pain/shoulder pain (VBMS, 9/29/10, p. 7).

An April 2011 lay statement from the Veteran's employer (R.E.) reflects that back, knee, and shoulder ailments caused the Veteran to miss work.  Most recently, his back and knee pain caused him to miss six days of work (four of them consecutive) (VBMS, 7/22/11/).  

The Veteran underwent a July 2014 VA examination.  The examiner reviewed the claims file in conjunction with claims file.  The Veteran reported that he uses a TENS unit and back brace all the time.  He also reported constant pain throughout the lower back, and tingling legs.  Upon examination, the Veteran achieved 40 degrees of flexion with objective evidence of pain at 40; 20 degrees of extension with no objective evidence of pain; 20 degrees of left and right lateral flexion, with no objective evidence of pain; 30 or more degrees of right rotation with no objective evidence of pain; and 20 degrees of left rotation with no objective evidence of pain.  Range of motion was unchanged following repetitive use testing.  There was no ankylosis of the spine.  

The Veteran submitted a May 2014 lay statement from Dr. A.L. (Vice-Principal where the Veteran works).  She stated that the Veteran has missed work due to posttraumatic stress disorder (PTSD), back, knee, and shoulder ailments.  She stated that most recently, he missed six days (four of them consecutive) (VBMS, 4/22/15).  

The examiner underwent a VA examination in November 2016.  The Veteran reported chronic daily back pain along with sciatica pain that travels down into both legs, mostly right.  He also reported back spasms.  Symptoms are treated with physical therapy, a TENS unit, anti-inflammatory injections, and a Lidocaine patch.

Upon examination, the Veteran achieved 10 degrees of flexion; 5 degrees of extension; 10 degrees of left and right lateral flexion; and 10 degrees of left and right rotation.  The Veteran was unable to perform repetitive use testing with at least three repetitions due to fear of pain.  He had muscle spasm, guarding, and localized tenderness (none of which resulted in abnormal gait or abnormal spine contour).  There was no ankylosis of the spine.  The Veteran had not had any episodes of acute signs or symptoms that required bed rest prescribed by a physician in the past 12 months.  He was noted to be employed as a high school principal who missed 0-1 week in the past 12 months.  

Analysis

As noted above, the Veteran's lumbar degenerative joint disease with intervertebral disc syndrome is rated as 40 percent disabling.  In order to warrant a higher rating, it would have to be manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the past 12 months.    

The Veteran has undergone several VA examinations.  Each examiner has specifically stated that the Veteran's lumbar spine is not ankylosed.  VA outpatient and private treatment reports also fail to reflect ankylosis.  

Regarding incapacitating episodes, the Board notes that lay statements reflect that the Veteran has missed time due to several disabilities (some service connected and some non-service connected).  There has been no contention, nor any supportive evidence, that the Veteran's back disability has resulted in incapacitating episodes having a total duration of at least six weeks during the past 12 months.

In the absence of ankylosis or incapacitating episodes of at least six weeks during the past 12 months, the preponderance of the evidence weighs against the claim.  

The Veteran reported urinary voiding dysfunction at his examination on February 26, 2010.  Specifically, he reported that during the daytime he voided 10 times per day, at 40 minute intervals.  He further indicated awakening 3 times per night to void, also at 40 minute intervals.  The Board notes initially that on its face the number of intervals reported appear suspect.  For example, if the Veteran is voiding 10 times per day, the intervals would likely be less frequent than every 40 minutes.  Indeed, if voiding hourly, 10 episodes would occur in 10 hours, meaning that the Veteran slept 14 hours a day.  Therefore, while the Board accepts the reports of frequent voiding in general, the specific statement as to 40 minute day time intervals is deemed not credible.  The reported night time voiding intervals also appear unlikely; indeed, voiding 3 times per night at 40 minute intervals would suggest that the Veteran is sleeping only 2 hours a night.  Thus, the Board accepts that the Veteran was waking 3 times nightly to void.  This warrants assignment of a 20 percent rating for voiding dysfunction under 38 C.F.R. § 4.115b.  However, upon VA examination on February 8, 2011, and at all subsequent examinations, the Veteran expressly denied any bladder (or bowel) difficulties.  Accordingly, the 20 percent evaluation awarded herein is only applicable for the period from February 26, 2010 to February 8, 2011.

In reaching the above conclusions, the benefit of the doubt doctrine has been appropriately considered.  38 U.S.C.A. § 5107; See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to a rating in excess of 40 percent for lumbar degenerative joint disease with intervertebral disc syndrome is denied.

From February 26, 2010 to February 8, 2011, a separate 20 percent rating for voiding dysfunction associated with the service-connected lumbar degenerative joint disease is granted.


REMAND

Degenerative arthritis of right acromioclavicular joint

The Board remanded the claim so that the Veteran could undergo a VA examination.  He underwent such an examination in November 2016.  The November 2016 VA examination is not compliant with the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

The Board finds that a new VA examination is warranted to comply with the requirements as set forth in Correia.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his degenerative arthritis of right acromioclavicular joint.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  

The examiner must test and record the range of motion in active motion and passive motion, in weight bearing and non weight bearing positions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  If this cannot be achieved, the examiner should explain why.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


